                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ROBERT TAYLOR,                                     Case No. 18-cv-02634-EJD (RMI)
                                                      Plaintiff,
                                   8
                                                                                           REPORT OF PRO SE PRISONER
                                                v.                                         EARLY SETTLEMENT PROCEEDING
                                   9

                                  10    BROOKS, et al.,
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          A settlement conference was held on May 30, 2019, and the results of that proceeding are

                                  14   indicated below:

                                  15          (1) The following individuals, parties, and/or representatives participated in the

                                  16              proceeding, and each possessed the requisite settlement authority:

                                  17              ( X ) Plaintiff, Robert Taylor, Pro Se

                                  18              ( ) Warden or warden’s representative

                                  19              ( ) Office of the California Attorney General

                                  20              ( X ) Other: Contra Costa County Counsel, Sean Rodriguez

                                  21          (2) The following individuals, parties, and/or representatives did not appear:

                                  22          _____________________________________________________________________

                                  23          (3) The outcome of the proceeding was:

                                  24              ( X ) The case has been completely settled.

                                  25              ( ) The case has been partially resolved and counsel for defendants shall file a joint

                                  26      stipulation regarding those claims which have been resolved. The issues outlined on the sheet

                                  27      attached remain for this Court to resolve.

                                  28              ( ) The parties are unable to reach an agreement at this time.
                                   1         IT IS SO ORDERED.

                                   2   Dated: 5/31/2019

                                   3
                                                                 ROBERT M. ILLMAN
                                   4                             United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  2
